Citation Nr: 1206281	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-43 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left eye blindness and right eye hemianopesia, claimed as due to a motor vehicle accident.

2.  Entitlement to an initial rating in excess of 10 percent for pigmentary dispersion syndrome with secondary glaucoma, right eye.

3.  Entitlement to nonservice-connected (NSC) pension benefits.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from September 1996 to March 2001.  

This appeal to the Board of Veterans' Appeals arose from July 2003 and January 2004 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for the Veteran's right eye disability, effective March 13, 2001, and denied service connection for the Veteran's left eye blindness and right eye hemianopesia, claimed as due to a motor vehicle accident.  In March 2004, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for his right eye disability as well as with the denial of service connection for left eye blindness and right eye hemianopesia.  A statement of the case (SOC) was issued in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2004.  

This appeal also arose from a May 2008 decision in which the RO denied entitlement to NSC pension benefits.  In May 2008, the Veteran filed an NOD with this decision.  An SOC was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9) in December 2008.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in North Little Rock, Arkansas.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for his right eye disability, the Board characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The claims file reflects that the Veteran was previously represented by the American Legion (as reflected in a February 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Richard A. Rhea as his representative.  The Board has recognized the change in representation.

In February 2009, the Board remanded the claims for a higher initial rating for the Veteran's right eye disability and for service connection for the Veteran's left eye blindness and right eye hemianopesia to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny these claims (as reflected in a September 2011 SSOC), and returned these matters to the Board for further appellate consideration.

For the reasons expressed above and below, the appeal has been expanded to include the third issue set forth on the title page, and, as explained below, all the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On a December 2008 VA Form 9, the Veteran indicated a desire for a Board hearing at a local VA office (i.e., a Travel Board hearing); he also indicated that he wished to appeal "all of the issues listed on the statement of the case and any supplemental statements of the case that [his] local VA office sent to [him]."  A review of the record reflects that this VA Form 9 was received following the RO's issuance of a November 2008 SOC regarding entitlement to NSC pension benefits and a November 2008 supplemental SOC (SSOC) regarding the Veteran's claims for a higher initial rating for right eye disability and service connection for left eye blindness and right eye hemianopesia.  Thus, the Veteran's request for a Travel Board hearing appears to pertain to all three issues on appeal.

As indicated above, the Board previously remanded only two of the claims on appeal for additional development; however, it is clear from a review of the record that the December 2008 VA Form 9 was not associated with the claims file at the time of the February 2009 Board remand.  In this regard, the Veteran's claims file was sent to the Board on December 11, 2009, and the VA Form 9 containing the Veteran's hearing request was not received at the RO until December 12, 2009.  There is no documentation reflecting that the VA Form 9 was forwarded to the Board for review.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  

Here, there is no indication that the Veteran has yet been scheduled for a Travel Board hearing on any of these issues, and there is nothing of record that indicates the Veteran has withdrawn his request for a Travel Board hearing on these three issues.  Accordingly, and because the RO schedules Travel Board hearings, a remand of these matters to the RO for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 




Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


